DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-21 are pending. Claims 17-21 are withdrawn as directed to a non-elected invention.  Claims 3, 7, and 13-15 are withdrawn as directed to a non-elected species.  Claims 1-2, 4-6, 8-12, and 16 are presently considered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-3 and 7-16) and the elected species of “Example 4: contraction test using experimental group 2” in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the grounds that Group II (claims 4-6) should be rejoined with Group I because claims 4-6 are directed to methods of claim 1.  Upon review, this is found persuasive.  Accordingly, Groups I and II are now rejoined, and the resulting, elected Group I is understood to contain original claims 1-16. The species election and restriction among Group I/II and III was not traversed.
The revised requirement is deemed proper and is therefore made FINAL.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

a weight ratio of hyaluronan to collagen: 2;
hyaluronan: collagen final concentration: 6:3; and
molecular weights of hyaluronan: 1-1.9 MDa.
	(see, e.g., Reply filed 11/22/2021 at Remarks, 1st page)1.
The originally elected species is identified as made using the process recited at Example 1 for experimental group 2, and relevant data is identified as being described at Example 4 and Figure 3 (see id).
	The originally elected species is identified by Applicant as reading upon claims 1-2, 4-13, and 16 (see, e.g., Reply filed 11/22/2021 at Remarks, 1st page at penultimate ¶).  Accordingly, claims 3 and 14-15 are understood to not read upon the originally elected species in view of Applicant’s statements.  In addition, Examiner notes that the originally elected species does not read upon (i) instant claim 7, because the originally elected species does not recite, require, or reasonably describe that the area of risk is an area “from which a keloid scar has been surgically removed”; or (ii) instant claim 13, because the originally elected species does not recite, require, or reasonably describe the presence of an “antimicrobial agent”, and Applicant did not explicitly identify what component in the originally elected species satisfied claim 13.  
Following an extensive search and examination, the elected species has been deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to 
Accordingly, the claims have been rejected in view of the originally elected species; therefore, claims directed to non-elected species have been withdrawn.
Claims 3, 7, and 13-15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse to the species election in the reply filed on 11/22/2021.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1-2, 4-6, 8-12, and 16 have been examined.

Priority
	The priority claim to Provisional U.S. Application 62/553,267 as filed 9/1/2017 is acknowledged. 

Information Disclosure Statement
	The IDS filed 11/22/2021 and IDS filed 2/26/2020 are each acknowledged.

Drawings
First, the drawings are objected to under 37 CFR 1.83(a) because they are incomplete because they do not include or identify the meaning of the partial error bars shown at figures 2-4.  Therefore, it is unknown if the partial error bars indicate (i) standard deviation, (ii) standard error, (iii) confidence interval at 95%, (iv) confidence interval at 90%, etc., etc.  The distinction directly impacts the interpretation of the meaning and statistical significance of the data shown (see, e.g., Krzywinski et al., Points of significance: error bars, Nat Methods, vol 10(10):921-922 (Oct. 2013); hereafter “Krzywinski”; at 921-922); therefore, the failure to include and identify the meaning of the partial error bars directly impairs the ability of an artisan to meaningfully compare the practical and statistical significance of the data shown.  The meaning and significance of all elements of the drawings, including the error bars, should be clearly identified on record.
Second, the drawings are objected to under 37 CFR 1.83(a) because they are incomplete because they only show obscured and incomplete error bars at figures 2-4, which impairs the ability of an artisan to compare the practical and statistical significance of the data shown, since the Specification does not include a discussion of the error of measured data in a table form.  Complete error bars above and also below the top of the bar graph should be included. Currently, only half of the error bars are shown.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 presently recites:
1. (Original) A method of treating a keloid in a subject, comprising:
applying a pharmaceutical composition to a keloid or an area at risk of forming a keloid in a subject,....
The second usage of the phrase “in a subject” is superfluous and redundant because the preamble already limits the scope of the claim to treating a keloid “in a subject”.  Superfluous and redundant language may cause confusion and should be removed to enhance claim clarity and reduce potential confusion regarding claim scope.
	Claim 11 recites “stem call factor” at line 5, which is understood to be a typographical error that should read “stem cell factor”.
.
Appropriate correction is required.

Claim Interpretation and Examiner Notes
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 1 is representative of the pending claims scope and currently recites:
1. (Original) A method of treating a keloid in a subject, comprising:
applying a pharmaceutical composition to a keloid or an area at risk of forming a keloid in a subject, wherein the composition includes an effective amount of a hyaluronan and an effective amount of a collagen, the weight ratio per unit volume of the hyaluronan to the collagen being greater than 1.
The interpretation of the pending claims scope is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	At claim 1, the preamble phrase “of treating a keloid in a subject” is interpreted in view of MPEP § 2111.02(I)-(II) and § 2111.04(I).  Specifically, “treating a keloid” is understood to be a recitation of intended or expected results fully satisfied by the positively recited method steps set forth in the body of original claim 1.  However, the phrase “in a subject” is understood to see, e.g., Spec. filed 2/26/2020 at 9 at lines 25-31), wherein “subject” is reasonably understood to be an organism “who is suffering from or at risk for developing” a keloid (see, e.g., id.; see also instant claim 1), such as a human (see, e.g., Spec. filed 2/26/2020 at 1 at lines 12-17).  
“Treating” is reasonably understood to include the prophylactic and preventative “treatment” (see, e.g., Spec. filed 2/26/2020 at 9 at lines 15-21).  No examples of human treatment were reduced to practice, but the cell culture experiments are understood to be relevant systems for modeling human treatment.  Regarding the applicable patient population, because “treating” includes preventative and prophylactic treatment, the subject being treated does not have to actually have (or have ever had) a keloid, but rather only be “at risk” or “in need of” treatment for preventing keloid formation.  The patient population is discussed in more detail below.
	At claim 1, “applying” in the phrase “applying a pharmaceutical composition” is undefined on record, and is therefore given the broadest interpretation on record.  Accordingly, “applying” is reasonably inferred to encompass all forms of “application” or “administration”.  Specifically, the phrase is understood to include all forms of injection and topical administrations known in the art (see, e.g., Spec. filed 2/26/2020 at 9 at lines 15-21).  Accordingly, intramuscular injections, intravenous injections, subcutaneous injections, dermal patches, creams, ointments, lotions, balms, etc., etc., are encompassed by the pending claim language. 
	A “keloid” is interpreted per the specification and art as an abnormal scar resulting from abnormal hyperplasia of skin fibrosis (see, e.g., Spec. filed 2/26/2020 at 1 at lines 8-31).
	“Hyaluronan” is also known as CAS No: 125935-84-4, “HA”, and hyaluronic acid, among many other synonyms.
see, e.g., Spec. filed 2/26/2020 at 2 at lines 15-20, 9 at lines 15-21).  In the absence of a definition, the phrase is reasonably interpreted in view of the prior art.  Specifically, US 2011/0028398 A1 (Feb. 3, 2011) specifically identifies that individuals in need thereof of treatment of keloid scars (“at risk”) would include all individuals of Asian or African descent (see, e.g., US’398 at claims 2 and 9).  Furthermore, US 2010/0184610 A1 (Jul. 22, 2010), reasonably identifies that such “area at risk” includes the skin of all subjects in the group “at risk” for keloid formation include “individuals who have experienced, are experiencing or will experience injury to the skin”, wherein typical areas for an “elevated risk of keloid formation” include chest, back, shoulders, neck, and earlobes (see, e.g., US’610 at ¶¶[0030]-[0031]).  Therefore, the method of “treating” subjects by applying a pharmaceutical composition to “an area at risk of forming a keloid” is reasonable understood to include prophylactic and preventative “treatment” (see, e.g., Spec. filed 2/26/2020 at 9 at lines 15-21) of any “individuals who have experienced, are experiencing or will experience injury to the skin” (see, e.g., US’610 at ¶¶[0030]-[0031]).  More specifically, the patient population encompassed by the phrase “an area at risk of forming a keloid” is reasonably understood to include any skin wound; a keloid is not required to be present or to be formed at all in the patient at any time.  Accordingly, the claims broadly encompass administration of the pharmaceutical composition to the skin of any individual or a skin wound of any individual, because such “area[s]” at “at risk of forming a keloid”.
	At claim 1, an “effective amount” of hyaluronan and/or collagen is understood to be any amount “that is capable of producing a medically desirable result in a treated subject” (see, e.g., Spec. filed 2/26/2020 at 9 at lines 25-31).  Therefore, any amount utilized in the prior art and 
	At claim 1, the phrase “weight ratio per unit volume” is understood to refer to a ratio that may be unambiguously rewritten in terms of “(mg/mL of hyaluronan): (mg/mL of collagen)” in view of Tables 1-3 of the originally filed disclosure (see, e.g., Spec. filed 2/26/2020 at 10-11 at Tables 1-3).
Claim 4 (and claims 5-6) is understood to recite nested product-by-process steps, which only identify the source of a material used in the method of treatment of the independent claim. The proper analysis of product-by-process language nested within a method of treatment has been directly addressed by the Federal Circuit in Biogen MA Inc. v. EMD Serono, Inc. (976 F.3d 1326, 2020 U.S.P.Q.2d 11129 (Fed. Cir. 2020); hereafter “Biogen”).  The Court in Biogen specifically identified that 
...a source limitation alone cannot confer novelty unless the product itself is novel. 
(see, e.g., Biogen at 1332);
The nesting of the product-by-process limitation within a method of treatment claim does not change the proper construction of the product-by-process limitation itself. 
(see, e.g., Biogen at 1334); and
There is no logical reason why the nesting of a product-by-process limitation within a method of treatment claim should change how novelty of that limitation is evaluated. 
(see, e.g., Biogen at 1334).
The Court explained that not applying product-by-process analysis to method claims
....could have the absurd result that a recombinant composition could be non-novel, the method of administration could be non-novel, but the method of administration of the composition defined by the process of its manufacture would be novel as a matter of law.
(see, e.g., Biogen at 1334).
see, e.g., MPEP § 2113).  Accordingly, the nested product-by-process limitations pertaining to the source of a material used within the method of the independent claim are presently understood to be fully satisfied by any prior art pharmaceutical product satisfying the structure implied by the product-by-process language at instant claims 4-6.  Here, at most, the structure implied by the product-by-process language of instant claims 4-6 include any pharmaceutical composition within the scope of instant claim 1 that has a pH of 7±1 (implied limitation at claim 4).  Therefore, any prior art teaching the process and pharmaceutical product of claim 1, having a pH of 7±1, is understood to fully satisfy the product-by-process limitations set forth at instant claims 4-6.
	Claims 8, 11, 12, and 16 are understood to be fully satisfied by the originally elected species; per the Specification filed 2/26/2020, the originally elected species comprised “a mixture containing fetal bovine serum and a cell culture medium” (see, e.g., Spec. filed 2/26/2020 at 10 at lines 5-15).  FBS is not a well-defined or uniform substance in the art, and the term is understood to potentially refer to multiple compositions.  However, in general FBS is understood to comprise numerous proteins and peptides, including growth factors, and cell culture medium is understood to reasonably comprise vitamins, minerals, and nutrients required for cell growth.
	Claim 10 recites an intended and expected result, namely that the pharmaceutical composition recited at claim 1 “is capable” of reducing gene expression.  Per MPEP § 2111.04, claim scope is not limited by claim language that does not limit a claim to a particular structure.  Here, the “is capable” language at claim 10 does not correspond to any particular 
	Additional claim interpretations are provided below.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites an extensive Markush Grouping, but states “and synthetic polymer or derivative thereof” at the final line.  It is unclear if this phrase is intended to modify every Markush member in the Markush grouping, or if this phrase is intended to only modify polyglutamic acid.  Accordingly, the metes and bounds of claim 12 are ambiguous and may include “synthetic polymer or derivative[s] thereof” of gelatin, fibronectin, elastin, laminin, 
Claim 12 is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341866 A1 (Nov. 20, 2014; Huang).
	Claim Interpretation: The applicable claim interpretation has been set forth and discussed in a preceding section, and that discussion is incorporated herein.  It is noted that a “skin wound” 
	Regarding instant claims 1-2, 4-6, 8-12, and 16, US20140341866 pertains to methods of using pharmaceutical compositions to facilitate the healing of skin wounds (see, e.g., US’866 at ¶[0031], passim), wherein the pharmaceutical compositions comprising collagen and hyaluronan at a weight ratio of 0.01-100:1 (see, e.g.,US’866 at abstract).  US’866 explicitly teaches the treatment of a skin wound using pharmaceutical compositions comprising collagen and hyaluronan (see, e.g., US’866 at ¶[0031], Example 7 at ¶¶[0051]-[0054], Example 8 at ¶¶[0051]-[0057], Example 9 at ¶¶[0058]-[0066], and Example 11 at ¶¶[0067]-[0068], claims 1-12 and 20).  In sum, the prior art teaches overlapping compositions for use in the treatment of skin wounds.
	The prior art of US’866 differs from the instant claims as follows: US’866 does not specifically exemplify the use of a collagen-hyaluronan composition having a “weight ratio” greater than 1 as presently claimed administered to a subject on “an area at risk of forming a keloid”, wherein the composition has a pH of 7±1, wherein the HA has a MW of 4 to 5000 kDa, and wherein the formulation comprises additives as recited at instant claim 8. 
	Regarding instant claim 1 and a method of treating “an area at risk of forming a keloid in a subject”, US’866 explicitly teaches the treatment of a skin wound using pharmaceutical compositions comprising collagen and hyaluronan (see, e.g., US’866 at ¶[0031], Example 7 at ¶¶[0051]-[0054], Example 8 at ¶¶[0051]-[0057], Example 9 at ¶¶[0058]-[0066], and Example 11 at ¶¶[0067]-[0068], claims 1-12 and 20).  Critically, a “skin wound” is reasonably understood to be “an area at risk of forming a keloid in a subject” as recited and required by instant claim 1 (see, e.g., Claim Interpretation Section above).  
Regarding instant claims 1-2 and the administration of an “effective amount” of hyaluronan and collagen, wherein the “weight ratio per unit volume of the hyaluronan to the collagen” is “greater than 1”, US’866 explicitly teaches pharmaceutical compositions comprising 0.001 to 100 mg/mL of either collagen or hyaluronan, wherein the final composition comprises “collagen and hyaluronan at a weight ratio of 0.01-100:1” (see, e.g., US’866 at claims 1-6 and 12, and ¶¶[0004], [0009], [0021]).  US’866 explicitly tests and discloses embodiments wherein collagen and hyaluronan at a weight ratio of “0.5:1, 0.2:1, and 0.1:1” (see, e.g., US’866 at ¶¶[0004], [0009], [0021], Fig. 1A-1B), which are equivalent to instantly claimed hyaluronan to collagen weight ratios of 2:1, 5:1, and 10:1 (compare id. with instant claims 1-2) (see, e.g., MPEP § 2144.05(I), noting that in cases where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).  
Regarding the product-by-process language at instant claims 4-6, the interpretation of the product by process language in view of Biogen MA Inc. v. EMD Serono, Inc. (976 F.3d 1326, 2020 U.S.P.Q.2d 11129 (Fed. Cir. 2020); hereafter “Biogen”) and MPEP § 2113 has been set forth in the claim interpretation section above, which is incorporated herein.  Accordingly, claims 4-6, at best, are understood, at best, to imply a final composition having a pH value of “7±1” (see instant claim 4).  Here, as noted above, US’866 appears to teach identical compositions of collagen and hyaluronan (see, e.g., US’866 at ¶¶[0004], [0009], [0021], Fig. 1A-1B) for use in the treatment of wound healing (see, e.g., US’866 at ¶[0031], claims 1-6 and 12).  To the extent that the implied structure may have a pH value of “7±1” (see instant claim 4), it is noted that US’866 directly teaches, identifies, and exemplifies the usage of “weak-acidic to neutral pH” for gels applied to the skin (see, e.g., US’866 at ¶[0067]).  Neutral pH is reasonably inferred to include pH 7, which is within the range of “7±1” (see, e.g., MPEP § 2144.05(I), 
Regarding claims 8, 11, 12, 16, and the presence of additives, US’866 explicitly identifies that the disclosed collagen/hyaluronan compositions can include additives; US’866 explicitly directs artisans to utilize additives such as (i) nutrients for cell growth (see, e.g., US’866 at ¶[0024], identifying cell growth medias, vitamins, minerals, etc.; compare id. with instant claims 8 and 16); (ii) bioactive agents (see, e.g., US’866 at ¶[0025], identifying EPG, FGF, VEGF, CTGF, PDGF, BRAK, etc.; compare id. with instant claims 8 and 11); (iii) matrix factors (see, e.g., US’866 at ¶[0026], identifying gelatin, fibronectin, elastin, tenascin, laminin, polypeptides, etc.; compare id. with instant claims 8 and 12); (iv) excipients (see, e.g., US’866 at ¶¶[0027]-[0028], identifying lecithin, glycerin, etc.); (v) cells (see, e.g., US’866 at ¶¶[0029]-[0030], identifying the use of embedded cells, such as stem cells); and (vi) antibiotics (see, e.g., US’866 at ¶¶[0067]).
Regarding claim 9 and the usage of hyaluronan having a molecular weight of 4 to 5000 kDa, although US’866 does not explicitly limit the hyaluronan usable in the claimed methods and products (see, e.g., US’866 at claims 1-6 and 12), US’866 reasonably directs artisans to preferred molecular weights by exemplification.  Specifically, US’866 teaches and reduces to practice pharmaceutical compositions utilizing hyaluronan ranging in molecular weight from 4.3 kDa to 2590 kDa (see, e.g., US’866 at Fig. 3A-3B, Fig. 4, ¶¶[0011]-[0012]), and explicitly reduces to practice embodiments utilizing 1500 kDa hyaluronan (see, e.g., US’866 at ¶¶[0013], [0067]).  Accordingly, taken as a whole, US’866 reasonably directs artisans to utilize hyaluronan ranging in molecular weight from 4.3 kDa to 2590 kDa, and more specifically directs artisans to 1500 kDa, which overlaps in scope with the instantly claimed range (see, e.g., MPEP § 2144.05(I), noting that in cases where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists).
Regarding instant claim 10 and the intended and expected results that the pharmaceutical composition utilized in the method of claim 1 is “capable of” doing, per MPEP § 2111.04, claim scope is not limited by claim language that does not limit a claim to a particular structure.  Here, the “is capable of” language at claim 10 does not correspond to any particular structure/function teaching of record; “reducing” is not constrained by any specific qualitative or quantitative amount of reduction, and the claim ostensibly appears to have an unknown relationship with the specifics of instant claim 1 as follows:  Instant claim 10 literally requires that the pharmaceutical composition “is capable of reducing the gene expression . . . in keloid fibroblasts”, but claim 1 does not recite nor require the presence of “keloid fibroblasts” or even keloid scars).  Accordingly, claim 10 appears to be directed to a desired, hoped-for, expected, and/or intended result fully satisfied by all “pharmaceutical composition[s]” within the scope of instant claim 1.  Accordingly, claim 10 is rejected for the same reasons as applied to instant claim 1.  
In summary, the primary reference appears to teach a substantially similar genus of methods involving the administration of pharmaceutical compounds to skin wounds, wherein the pharmaceutical compounds comprise collagen and hyaluronan, wherein the hyaluronan has a molecular weight from 4.3 kDa to 2590 kDa, wherein the weight ratio of hyaluronan/collagen is greater than 2, wherein the pH is approximately neutral, and wherein such compositions may comprise additional compounds (e.g., nutrients, bioactive agents, matrix factors, excipients, cells, and/or antibiotics as discussed above).  Critically, “skin wounds” as taught by US’866 is understood to be fully encompassed by the broad genus of instant claim 1, because such “skin 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The invention is the combination of prior art elements (i.e., hyaluronan having a MW from 4.3 to 2590 kDa and collagen, neutral pH, as well as nutrients, bioactive agents, matrix factors, excipients, cells, and/or antibiotics as taught by US’866) according to known methods (i.e., the methods and ratios taught by US’866), to yield a predictable result, namely a pharmaceutical composition suitable for use in the treatment of skin wounds, wherein application of such composition would predictably and desirably promote healing of the wound. Furthermore, each component (e.g., hyaluronan, collagen, etc.) merely performs the same function in combination as it does separately(see, e.g., MPEP § 2143(I)(A), (G); MPEP § 2144.05(I)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make known compositions using known components within known ratios, and to utilize such compositions for the exact purpose as taught by the prior art, namely to promote healing of skin wounds in patients in need thereof.  Such treatment would be utilized upon all patients with any skin wounds, to predictably and expectedly promote wound healing.
Accordingly, claims 1-2, 4-6, 8-12, and 16.

s 1-2, 4-6, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341866 A1 (Nov. 20, 2014; Huang) as applied to claims 1-2, 4-6, 8-12, and 16 above, and further in view of US 2014/0328826 (Nov. 6, 2014; Cole), Hoffmann et al.(Role of Hyaluronic Acid Treatment in the Prevention of Keloid Scarring, J Am Coll Clin Wound Spec., vol. 4(2):23–31 (Jun 2012); hereafter “Hoffmann”). 
	Claim Interpretation: The applicable claim interpretation has been set forth and discussed in a preceding section and rejection, and those discussions are incorporated herein.  The previous rejection addressed application to “an area at risk of forming a keloid” (i.e., a skin wound); the instant rejection is directed to the direct treatment of a keloid in a subject using “low molecular weight hyaluronan”.  Additional teachings and interpretations are set forth below.
The teachings of US20140341866 as applied to claims 1-2, 4-6, 8-12, and 16 have been set forth in a preceding rejection, and those teachings are incorporated into the instant rejection. 
	The prior art of US’866 differs from the instant claims as follows: Although US’866 teaches and discloses the application of pharmaceutical compositions comprising collagen and hyaluronan (at a weight ratio of 0.01-100:1), as well as additives (e.g. nutrients, bioactive agents, matrix factors, excipients, cells, and/or antibiotics) to skin wounds (see, e.g., US’866 at abs, ¶¶[0031], [0051]-[0068], claims 1-12 and 20), US’866 does not explicitly teach or explicitly reduce to practice methods wherein such pharmaceutical compositions are directly applied to keloids in subjects.
	US 2014/0328826 and Hoffmann jointly establish that both low and high molecular weight hyaluronan were recognized in the prior art as a treatment for keloid scarring.  Regarding US’826, US’826 is directed to a method of “treating keloid scars” by “administering low molecular weight hyaluronic acid to the keloid scar” (see, e.g., US’826 at abstract; see also see, e.g., US’826 at ¶[0024]).  Accordingly, US’826 reasonably informs artisans that pharmaceutical compositions comprising hyaluronic acid having a MW of 1000 kDa or less can be administered to keloid scars in a subject to predictably and expectedly treat the keloid scar (see, e.g., US’826 at abstract, ¶¶[0024], [0031]-[0034], claims 1-2, 5, 24, and 32; see esp. id. at ¶¶[0031]-[0034], reducing to practice treatment in patients with keloid scars).  Regarding Hoffmann, Hoffmann discloses the treatment and prevention of keloid scarring by administering high molecular weight HA to keloids, which results in “decreasing fibrosis and ultimately decreasing keloid manifestation” (see, e.g., Hoffman at abstract), wherein a “high molecular weight HA” is identified as any HA having a molecular weight “>107 Da” (see, e.g., Hoffmann at § Introduction at page 2).  Hoffman notes that, circa 2012: 
According to literature, the replenishment of high molecular weight HA by external administration is thought to represent a beneficial therapy for the prevention of scar formation.
(see, e.g., Hoffmann at § Discussion at page 5, emphasis added); and
Currently, HA is used in liquids, dressings, and matrices of artificial skin substitutes for wound healing in chronic wounds, e.g., ulcers, burns and mucous tissue healing. . . . In summary, our study demonstrates for the first time that HA may have beneficial effects in the prevention of keloid scarring. 
(see, e.g., Hoffmann at § Discussion at page 5, emphasis added);
Therefore, US’826 and Hoffmann establish that one of ordinary skill in the art, would readily appreciate that the pharmaceutical compositions taught and disclosed by the primary reference, which contained hyaluronan having a molecular weight ranging from 4.3 kDa to 2590 kDa, could desirably and beneficially be applied directly to keloids to predictably and expectedly treat keloid scarring, since US’826 and Hoffmann establish that such hyaluronan-containing compositions were already known and expected to treat keloids.
First, the invention is the simple substitution of the hyaluronan composition disclosed by the primary reference in place of the hyaluronan compositions utilized by the secondary and tertiary reference, wherein such simple substitution would yield predictable results, namely the treatment of keloids and keloid scarring by administering a hyaluronan composition exactly as taught and suggested by US’826 and Hoffmann (see, e.g., MPEP § 2143(I)(B), (G)).  Second, the invention is the combination of prior art elements (known hyaluronan compositions as taught by US’866) according to known methods of treating wounds, keloids, and keloid scarring using hyaluronan compositions (as taught by US’866, US’826, and Hoffmann) to yield predictable results, namely methods of treating wounds using hyaluronan-containing compositions, and additionally and desirably treating keloids and keloid scarring.  Furthermore, each component (e.g., hyaluronan, collagen, etc.) merely performs the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make known hyaluronan compositions as taught by US’866, and use such compositions on scars and wounds in the manner suggested by US’866, US’826, and Hoffman, to predictably and expectedly treat keloid scarring as suggested by US’826 and Hoffman. Furthermore, the treatments disclosed by the primary reference would be desirably utilized upon all patients with any skin wounds, to predictably and expectedly promote wound healing.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0306565A1 (Mahlapuu et al.; Dec. 15, 2011) discloses compositions for use in the treatment and prevention of wounds and keloid scars using pharmaceutical compositions comprising hyaluronic acid (see, e.g., US’565 at title, abs, claims 1, 10, and 20-22).
US2012/0208757A1 (Huang; Aug. 16, 2012) discloses pharmaceutical compositions comprising both hyaluronan and collagen (see, e.g., US’757 at title, abs), which are identified for use in treating wounds and “promoting wound recovery” (see, e.g., US’757 at ¶¶[0004]-[0005]), wherein the hyaluronan used has a molecular weight ranging from at least 12 kDa to 2,000 kDa (see US’757 at ¶¶[0005],[0025], Tables 4-5 at [0025], claims 1, 5, 7, 10, and 13). 
Aya et al., (Hyaluronan in wound healing: Rediscovering a major player, Wound Rep. Reg., vol. 22:579-593 (2014); hereafter “Aya”) reviews the usage of hyaluronan in wound healing (see, e.g., Aya at title, abs). The physiological effects of high molecular weight hyaluronan molecules are discussed (see, e.g., Aya at 580 at col II at final ¶, noting that HMW-HA molecules are antiangiogenic, anti-inflammatory, and that such molecules have antiaging and anticancer effects).  The physiological effects of low molecular weight hyaluronan molecules are discussed (see, e.g., Aya at 581 at col I at 2nd and 3rd ¶¶, noting that LMW-HA inhibits growth of tumor cells and suppresses apoptosis). Aya also acknowledges that keloid scars have diminished levels of HA (see, e.g., id. at 585 at col II at § Scar Formation).  Given the 
US 2002/0025921 A1 (Petito et al., Feb. 28, 2002) teaches and discloses a pharmaceutical formulation comprising collagen and hyaluronic acid, which is disclosed for use in wound treatment, wherein “[s]cars are advantageously reduced” (see, e.g., US’921 at abstract, ¶[0002]).  US’592 teaches the combination of collagen and hyaluronic acid, and states that “[t]he combination forms an excellent healing environment, and offers occlusion and moisturizing benefits and is useful in scar reduction” (see, e.g., US’592 at ¶[0013]; see also id. at claim 1).
US 4,837,285 (Jun. 6, 1989; Berg et al.) teaches and discloses pharmaceutical formulations comprising collagen and hyaluronic acid, disclosed for use in the treatment of wounds (see, e.g., US’285 at col 2 at lines 55-65, col 7 at lines 55-68, claims 1, 5-6, and 12).
Doillon et al. (Collagen-based wound dressing: effects of hyaluronic acid and fibronectin on wound healing, Biomaterials, vol. 7(1):3-8 (Jan. 1986); hereafter “Doillon”) teaches and discloses pharmaceutical compositions comprising collagen and hyaluronic acid, disclosed for use as wound dressing (see, e.g., Doillon at title, abs).
Iocono et al. (Hyaluronan Induces Scarless Repair in Mouse Limb Organ Culture, Journal of Pediatric Surgery, vol. 33(4):564-567 (Apr. 1998); hereafter “Iocono”) teaches, discloses, and reduces to practice methods of obtaining scarless healing by administering hyaluronan comprising formulations (see, e.g., Iocono at title, abs).  Iocono states that “[m]aintaining elevated levels of HA in adult wounds may decrease or eliminate scarring”, and that HA may “reduce complications of scarring” (see, e.g., Iocono at 567 at col II at 1st full ¶).
Price et al. (The Role of Hyaluronic Acid in Wound Healing, Am J Clin Dermatol, vol. 6(6):393-402 (2005); hereafter “Price”) reviews the usage of hyaluronic acid in wound healing see, e.g., Price at title, abs), and specifically reviews the usage of HA in clinical settings since 1968 (see, e.g., Price at 397 at col I at § 4, 399 at § 6). Price notes that it was known, circa 2005, that HA enhances keratinocyte proliferation and migration as well as the angiogenic response from the wound bed (see, e.g., Price at 399 at § 6).
US20100292156A1 (Nov. 18, 2010; Maggi et al.) is discussed in PCT/US2018/049017, and those teachings and discussions are incorporated herein.
US2009/0196927A1 (Aug. 6, 2009; Panitch et al.) is discussed in PCT/US2018/049017, and those teachings and discussions are incorporated herein.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is the Examiner’s understanding that “1.9 MDa” is a typographical error and that 1.8 MDa was meant as identified at Table 1 of the Specification.